OPINION
HOLTZOFF, District Judge.
This question involves the construction of a clause found in workmens compensation policies giving permission to the insurance carrier to inspect the place of work, machinery and equipment, et cetera, covered by the policy. It is claimed by the plaintiff that this created an obligation to inspect, and to inspect carefully, and that for failure to make a sufficiently careful inspection a cause of action for damages arises in behalf of any workman who is injured as a result of improper condition of the place to work or of the machinery and equipment connected with it.
The Court is of the opinion that this provision is permissive and is intended for the benefit of the insurance carrier. It does not impose an obligation on the insurance carrier to carry on inspection unless it chooses to do so for its own benefit.
The motion made by the defendant Aetna Casualty & Surety Company for summary judgment is granted.